Citation Nr: 0308286	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  02-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  A notice of disagreement was 
received in August 2002, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
September 2002. 


FINDING OF FACT

Respiratory disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is respiratory disability otherwise related to such 
service or to any incident of such service, including any 
exposure to asbestos.


CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assisting provisions set forth 
in the new law and regulation.  The record in this case 
includes an examination report, outpatient treatment records, 
and private medical records.  As the record shows that the 
veteran has been afforded a VA examination with an etiology 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  Moreover, in an August 2002 letter 
and in the August 2002 supplemental statement of the case, 
the veteran was initially furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the laws and 
regulations that set forth the criteria for entitlement to 
service connection for this disorder.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds the notice of 
the requirements of the new law and regulation have been met.

II.  Background

A review of the service medical records fails to reveal any 
chronic respiratory disability during service.  While an 
upper respiratory infection was noted on at least one 
occasion, no resulting chronic lung disorder was documented.  
Chest x-rays in January and April 1963 were negative, and the 
veteran's lungs and chest were clinically evaluated as normal 
at the time of discharge examination.  The record also shows 
that the veteran's respiratory system was reported to be 
clear at the time of a VA examination in October 1988.  No 
respiratory disorder was diagnosed. 

In a January 2001 statement, the veteran reported that for 
1 1/2 years he ran the paint locker for his ship in the Navy.  
He also chipped and sanded red lead off the outside of the 
hull.  It was reported that the paint locker had asbestos on 
the walls.

A February 1998 radiological report revealed mild pleural 
interstitial fibrosis and right pleural thickening.  In 
February 2001, the RO requested additional information from 
the veteran regarding the nature and extent of his exposure 
to asbestos.  Additional information was provided, including 
medical records.  Included in this evidence is a June 1999 
pulmonary consultation from T.W.W., M.D.  In June 1999, the 
veteran reports that from 1964 to 1975 (following his 
discharge from military service) he was a member of a 
carpenter's local union.  His work included removing asbestos 
insulation from columns and beams in order to do framing.  
For several years he was exposed to asbestos on a "daily 
basis" following service.  X-ray studies revealed an 
increased profusion of small opacities in the middle and 
lower lung fields bilaterally.  Right-sided pleural 
thickening was indicated.  The examiner's impression was of 
mild asbestosis and asbestos pleural plaque.

In February 2001, the RO attempted to obtain additional 
information from the United States Navy regarding the 
veteran's exposure to asbestos.  In an August 2001 reply from 
the Navy, it was indicated that there was no way of 
determining to what extent the veteran had been exposed to 
asbestos during his naval service.  It was indicated that the 
probability of exposure to asbestos was "minimal."

In order to assist the veteran with the development of his 
claim, a VA examination was conducted in September 2001.  The 
veteran during this examination reported on his involvement 
with sanding and painting of his ship during his military 
service.  When questioned regarding his exposure to asbestos, 
it was indicated that the veteran did not work in the boiler 
room where there was asbestos on the pipefittings, valves and 
boilers.

The examiner reviewed the current medical evidence of record 
and performed an examination on the veteran.  It was reported 
that since two recent chest X-rays had shown no evidence of 
pleural plaques it would be the examiner's opinion that there 
was insufficient evidence presented to establish a diagnosis 
of asbestosis.  It was also found unlikely that the veteran 
had significant exposure to asbestos during his three years 
in the Navy.  The veteran's extensive exposure to asbestos 
following his discharge from active military service was 
noted.  The examiner concluded that if the veteran should 
develop asbestosis it would be most likely due to his 
11 years in which he worked directly removing asbestos 
following his discharge from military service.  In any event, 
there was insufficient documentation at this time for a 
diagnosis of asbestosis.  It was found to be more likely that 
the veteran was suffering from chronic COPD secondary to 
and/or a 40-year history of cigarette smoking.

The veteran's representative submitted written argument in 
December 2002 and April 2003.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is readily clear that chronic respiratory disability was 
not manifested during the veteran's active duty service or 
for a number of years thereafter.  However, it still must be 
considered whether current chronic respiratory disability is 
otherwise related to the veteran's service.  38 C.F.R. 
§ 3.303(d).  

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1). 

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1). 

The Board first notes that in the present case there is 
contrary medical evidence as to whether the veteran actually 
suffers from asbestosis.  While a June 1999 private medical 
report lists an impression of asbestosis, the VA examiner who 
conducted the September 2001 examination was of the opinion 
that the veteran does not suffer from asbestosis, but chronic 
obstructive pulmonary disease.  

At any rate, assuming for purposes of this decision that the 
veteran does in fact suffer from asbestosis, the clear 
preponderance of the evidence is against a finding that such 
disorder is related to service.  The private medical report 
of June 1999 makes very clear that the veteran was exposed to 
extensive asbestos following his military service from 1964 
to 1975.  The Navy has also reported that the probability of 
exposure during service was minimal.  Significantly, the VA 
examiner who conducted the September 2001 examination was of 
the opinion that any asbestosis would be most likely related 
to post-service occupational exposure.  

This does not end the Board's evaluation of the veteran's 
case.  The Board has also considered the issue of whether the 
veteran's COPD on any other basis can be associated with his 
military service from 1960 to 1963.  The Board has considered 
the veteran's contentions regarding exposure to paints and 
other materials during his service in the United States Navy.  
However, once again, the Board must find that the 
preponderance of the evidence clearly supports the conclusion 
that the current condition is not the result of his military 
service.  The September 2001 medical opinion clearly 
indicates that the veteran is likely suffering from COPD 
secondary to over 40-years of cigarette smoking.  Clearly, 
this medical opinion provides negative evidence against the 
veteran's claim.  The Board also notes here that for claims 
received after June 9, 1998, service connection is precluded 
for disability related to tobacco use during service.  38 
U.S.C.A. § 1103.

With regard to the veteran's own contention that his current 
disorder is related to his military service, as a lay person 
he may be competent to report his exposure to paints and 
other materials; however, he is not competent to relate such 
exposure to his current COPD.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran is 
not competent to diagnose the etiology of his own medical 
condition.  In the present case, the preponderance of the 
competent evidence is against the veteran's claim for 
respiratory disability.  It follows that the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable. 


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

